FILED IN
                                                           COURT OF APPEALS



                                                           USA ROMBOK, Clerk




          IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS


                                  NO. 73.437




                    EX PARTE JAMES M. NEW, Applicant




           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            FROM DALLAS COUNTY



     The opinion was delivered per curiam.


                                 OPINION




     This is a post-conviction application for a writ of habeas corpus filed

pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of four counts

of aggravated sexual assault and his punishment was assessed at sixty years

imprisonment after deferred adjudication probation was revoked.         These

convictions were affirmed, New v. State, Nos. 05-91-1923-CRJD^91-J924;.CB,
                                                                           NEW- 2


05-91-1925-CR, and 05-91-1926-CR, (Tex.App. - Dallas, delivered August 23,

1996, no pet.).

      Applicant contends, inter alia, that he was denied an opportunity to file a

petition for discretionary review because his appellate attorney did not notify him

that the conviction had been affirmed or what he needed to do to file such a

petition.   The trial court has conducted a hearing and recommended that

Applicant be granted an opportunity to file an out-of-time petition for

discretionary review, finding counsel failed to notify applicant that his appeal had

been affirmed and he could file a pro se petition for discretionary review.

Therefore, Applicant is entitled to relief. Ex parte Wilson, 965 S.W.2d 25

(Tex.Cr.App. 1997).

      The proper remedy in a case such as this is to return Applicant to the point
at which he can file a petition for discretionary review. He may then follow the
proper procedures in order that a meaningful petition for discretionary review
may be filed. For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the Court of Appeals' decision had been rendered
on the day the mandate of this Court issues. We hold that should Applicant
 desire to seek discretionary review, he must take affirmative steps to see that
 his petition is filed in the Court of Appeals within thirty days after the mandate
 of this Court has issued. All other requested relief is denied.
                           NEW- 3


DELIVERED: June 23, 1999
DO NOT PUBLISH
                                                                                        ;:| li.S.'PliilA'-'i j;
                                                 •.•f a
                                                                        j'>23":3 }*'/
                                                                •\:oc
Court of Criminal Appeals!
       $ox 12308                        LISA ROMBOK
                                       CLERK    5TH COURT OF APPEALS
     Capitol Station                   COURTHOUSE         600 COMMERCE 2ND FLOOR
   &ugtm,Gi;exaS787U                   DALLAS TX 752 02
                                       73,437
                                                                           iii„.«ia.i.a.i\«-w»«ai«ii«««»««*««
                                                  imbhimUlHiuuWifiHi!
                             IStQZ-itMtP*